Citation Nr: 1414944	
Decision Date: 04/04/14    Archive Date: 04/11/14

DOCKET NO.  06-34 349A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating for an ovarian cyst condition with pelvic pain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran served on active duty from May 1998 to May 2003. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection for left ovarian cyst, and assigned an initial non-compensable evaluation, effective from May 2003. 

In November 2012, the Veteran provided testimony before the undersigned Veterans Law Judge at a travel Board hearing.  A transcript of that hearing is on file.  At the hearing, additional evidence was received for the file which was accompanied by a waiver of agency of original jurisdiction (AOJ) consideration. 38 C.F.R. § 20.1304(c) (2013). 

In August 2013, the Board remanded the claim on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  As will be explained herein, not all of the actions requested by the Board in that remand were completed and additional action on remand is required.  

In December 2013, additional evidence, consisting of a December 17, 2013 VA medical record was added to the file after the most recent Supplemental Statement of the Case (SSOC) was issued on December 2, 2013.  The record contains an Expedited Processing/30-Day Waiver form signed by both the Veteran and her representative dated on December 2, 2013.  Therefore this evidence need not be referred for initial consideration by the Agency of Original Jurisdiction (AOJ), requiring a remand.  See 38 C.F.R. § 20.1304.  However, in this case further evidentiary development of the claim is necessary as explained below.

In the prior Board remand of August 2013, the Board pointed out that the issue of entitlement to sinusitis, to include as secondary to service connected rhinitis, had been raised by the record (March 2009 VA examination report), but had not been adjudicated by the Agency of Original Jurisdiction (AOJ) and it was referred to the AOJ for appropriate action.  The file contains a November 2013 memorandum for the file acknowledging referral of the issue.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately the Board finds that further RO action on the matter remaining on appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

A remand by the Board confers upon on an appellant, as a matter of law, the right to compliance with the terms of the remand order and imposes upon VA a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

In the instant case, in the August 2013 remand, the Board noted that service connection is in effect for ovarian cyst, claimed as pelvic pain (previously evaluated as left ovarian cyst), which has been assigned a non compensable evaluation for the entirety of the appeal period extending from May 19, 2003, under 38 C.F.R. § 4.116, Diagnostic Code 7615, used for the evaluation of ovary disease, injury, or adhesions.  Under that code a non compensable (0 percent) rating is assigned for symptoms that do not require continuous treatment.  A 10 percent rating is to be assigned for symptoms that require continuous treatment.  A 30 percent rating is to be assigned for symptoms not controlled by continuous treatment.  See 38 C.F.R. § 4.116.  

A brief review of the facts was provided in the August 2013 remand indicating that a VA gynecological examination was conducted in May 2008, at which time the Veteran reported that in May 2007, polycystic ovary syndrome was diagnosed which was treated with birth control pills and Metformin.  She also mentioned that pain had been treated by a private gynecologist Dr. D., in Florida, for which Naproxen had been prescribed.  The diagnoses included polycystic ovary disease not likely caused by or related to the gynecologic conditions or procedures during service.  VA records dated between 2009 and 2012 were also referenced revealing complaints of pelvic pain and an assessment of polycystic ovary syndrome.  It was also noted that in hearing testimony provided in 2012, the Veteran indicated that she suffered from severe pelvic pain and that polycystic ovarian syndrome had been diagnosed which was treated with birth control pills and Metformin, to control the cysts, as well as Naproxen for pain.  She indicated that the condition required continuous treatment which she felt did not help at all. 

In the August 2013 remand, the Board pointed out that it had been more than 5 years since the Veteran last underwent a VA gynecological examination and that the evidence and testimony raised several matters requiring clarification prior to adjudication.  Such issues included whether polycystic ovary syndrome may be considered part and parcel of the service-connected ovarian cyst condition; whether the service connected condition has required continuous treatment; and whether symptoms are controlled by continuous treatment. 

Accordingly, the Board requested that the Veteran be afforded a VA examination to determine the nature and extent of her service-connected gynecological disability, characterized as ovarian cyst condition with pelvic pain.  Following a review of the service and post-service medical records and the clinical examination, and with consideration of the Veteran's lay statements and testimony, the examiner was asked to address the following issues: (a) Provide diagnoses of the Veteran's currently manifested gynecological conditions, explaining the symptomatology associated with each.  Specifically identify all symptoms associated with the Veteran's service-connected ovarian cyst with pelvic pain; and (b) address whether it is at least as likely as not (meaning a likelihood of at least 50 percent) that any gynecological condition diagnosed on examination, or since 2003 - to include polycystic ovarian syndrome, is at least as likely as not etiologically related to, or part and parcel, of the Veteran's service connected ovarian cyst with pelvic pain.  It was also requested that the examiner (c) provide an assessment as to whether the Veteran's service-connected gynecological condition has required continuous treatment throughout the appeal period extending from May 2003, noting any periods when the symptoms did not require such treatment; and (d) provide an assessment as to whether the Veteran's service-connected gynecological condition, to the extent that continuous treatment has been required, has been controlled by that treatment that was instituted, noting any periods from May 2003 forward when this has not been the case.

A VA examination for gynecological conditions was conducted in September 2013 and the examiner reviewed the claims file.  It was noted that the Veteran took the medication Metformin daily (200mg), and took oral contraceptives.  Polycystic ovarian syndrome; pelvic pain of unknown etiology; and abdominal wall pain of unknown etiology, were diagnosed.  The examiner opined that the Veteran's polycystic ovary syndrome was not caused by any condition diagnosed during active duty and that her claimed pelvic pain was not caused by the service-connected ovarian cyst.  The examiner noted that the Veteran's complaints of pelvic pain were shown as early March 2005, and noted that polycystic ovary syndrome was not diagnosed until 2007.  He then concluded that the Veteran's pain was not related to the ovarian cyst.  

Upon review, it is clear that the examiner issuing the 2013 opinions did not address all of the questions specified in the 2013 Board Remand.  For instance, while recording the fact that the Veteran was taking medications, he did not explain whether these were used to treat the Veteran's service connected gynecological condition, or a different condition, tracing the duration and effectiveness of any such medication.  This is an important inquiry, as medication use and the effectiveness of it, if related to the service-connected condition, are primary bases for the assignment of a compensable evaluation under the diagnostic code used to evaluate the Veteran's service-connected gynecological condition.  In addition, the examiner did not actually address, with an adequate explanation, whether diagnosed polycystic ovary syndrome is at least as likely as not etiologically related to, or part and parcel, of the Veteran's service connected ovarian cyst with pelvic pain, or why he believed that pelvic pain was not associated with the ovarian cyst, even though it was shown prior to the diagnosis of polycystic ovary syndrome.

Once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide one that is adequate for purposes of the determination being made.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Thus, remand is required to ensure compliance with the Board's August 2013 remand.  See Stegall, 11 Vet. App. at 271.

Hence, given the deficiencies discussed above, the RO should forward the claims file to the physician who conducted the September 2013 VA examination for an addendum opinion to provide a clearly-stated rationale addressing the questions raised in the Board's remand of August 2013, and similarly reiterated herein.  The RO/AMC should only arrange for the Veteran to undergo another VA gynecological examination if the September 2013 examiner is not available to provide these opinions, or another examination of the Veteran is deemed warranted. 

Prior to obtaining a further medical opinion in connection with this claim, to ensure that all due process requirements are met, and that the record before each examiner is complete, the RO should undertake action to obtain and associate with the claims file all outstanding, pertinent records. 

As for VA records, the paper claims file as well as the Virtual VA electronic record currently include outpatient treatment records most recently printed in October 2013 and current to September 18, 2013; however, it appears that more recent VA records exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO must obtain all outstanding gynecology VA treatment records from October 2013 forward, following the current procedures prescribed in 38 C.F.R. § 3.159 with respect to requesting records from Federal facilities.  The RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claim for a compensable initial rating for her gynecological condition.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ shall provide the Veteran with the opportunity to identify any additional relevant medical treatment records, from either private or VA facilities, which pertain to her increased initial rating claim for an ovarian cyst condition with pelvic pain.  Appropriate steps should be taken to obtain any such identified record.

If any identified records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, and include a copy of such in the claims file.  The Veteran must be notified of the attempts made to obtain outstanding records, informed as to why further attempts would be futile, and allowed the opportunity to obtain or provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e) . 

2.  Obtain all gynecology records of VA treatment, hospitalization and evaluations from October 1, 2013 forward, and associate them with the file (paper or virtual, as appropriate).

3.  Forward the entire claims file, to include a complete copy of this REMAND, to the same physician who conducted the September 2013 examination, in order to obtain an adequate opinion with complete rationale addressing the following questions:

a.  Provide diagnoses of the Veteran's currently manifested gynecological conditions, explaining the symptomatology associated with each.  Specifically identify all symptoms associated with the Veteran's service-connected ovarian cyst with pelvic pain (the Board notes that pelvic pain has been associated by VA as part and parcel of the Veteran's service connected condition for rating purposes).  

b.  Is it at least as likely as not (meaning a likelihood of at least 50 percent) that any gynecological condition diagnosed on examination, or since 2003 - particularly polycystic ovarian syndrome, is etiologically related to, or part and parcel, of the Veteran's service connected ovarian cyst with pelvic pain?  Please explain why or why not.  

c.  Provide an assessment as to whether the Veteran's service-connected gynecological condition has required continuous treatment throughout the appeal period extending from May 2003, noting any periods when the symptoms did not require such treatment, and describe the nature of any such treatment.  The related question of whether medications noted on the September 2013 examination report (Metformin and oral contraceptives) and on a VA medical record of December 17, 2013, are used to treat the Veteran's service connected ovarian cyst with pelvic pain (even partially) should also be addressed.  

d.  Provide an assessment as to whether the Veteran's service-connected gynecological condition (ovarian cyst with pelvic pain), to the extent that continuous treatment has been required, has been controlled by that treatment that was instituted, noting any periods from May 2003 forward when this has not been the case. 

In answering the questions posed above, the examiner is advised that the Veteran is generally considered competent to provide lay reports relating to matters within her personal knowledge, such the nature, severity, and duration of symptoms, as well as historical medical treatment.  Lay reports of record should be considered, to the extent made, in formulating the requested opinions.  If the Veteran's lay reports are discounted, the examiner should provide a rationale for doing so. A complete rationale should be given for any opinion expressed. 

e.  If the prior examiner is not available, or further examination of the Veteran is deemed warranted, the RO should arrange for the Veteran to undergo another examination for gynecological conditions, to include obtaining medical opinions addressing the questions posed above, accompanied by adequate explanation/supporting rationale.

In this event, the entire claims file, to include a complete copy of the REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.  

4.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication.  See Stegall v. West, 11 Vet. App. 268 (1998). 

5.  The AOJ will then readjudicate the Veteran's claim for an initial compensable rating for an ovarian cyst condition with pelvic pain.  Readjudication of the claim should include consideration of all evidence added to the file since the most recent SSOC was issued on December 2, 2013, and should reflect consideration of whether increased initial, staged ratings and/or extraschedular evaluations are warranted.  If any benefit sought on appeal remains denied, the Veteran and her representative should be provided with a SSOC.  An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


